Exhibit 10.2
 
US$350,000.00
May ___, 2014
Livingston, New Jersey

 
PROMISSORY NOTE
 
 
FOR VALUE RECEIVED, the undersigned, SWK TECHNOLOGIES, INC., a corporation
incorporated under the laws of the State of Delaware (the “Borrower”), hereby
promises to pay to the order of ____________ (the “Note Holder”), or as it may
otherwise direct, no later than the Maturity Date (as defined below), the unpaid
principal amount of the loan (the “Loan”) made by the Note Holder to the
Borrower on the date hereof, as evidenced hereby, in the principal amount of
Three Hundred Fifty Thousand Dollars (US$350,000.00). The Borrower hereby
promises to pay interest on the unpaid principal amount of the Loan on the dates
and at the rate provided for herein.
 


SECTION 1 .  Certain Terms Defined. The following terms for all purposes of this
Promissory Note shall have the respective meanings specified below.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.
 
“Collections” means, with respect to any asset, all cash collections,
distributions, payments and other cash Proceeds in respect of such asset,
including, without limitation, all Proceeds from any sale of disposition of such
asset.
 
“Default” means any event which, with the giving of notice, lapse of time,
determination of materiality or fulfillment of any other applicable condition
(or any combination of the foregoing), would constitute an Event of Default.
 
“Event of Default” has the meaning given to it in Section 6.
 
“Maturity Date” means the date that is sixty (60) months following execution
hereof, on which date the Loan, together with all outstanding interest, shall be
paid in full.
 
“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, Limited Liability Company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.
 
“Proceeds” shall have, with reference to any asset or property, the meaning
assigned to it under the UCC and, in any event, shall include, but not be
limited to, any and all amounts from time to time paid or payable under or in
connection with such asset or property.
 
“UCC” means the Uniform Commercial Code, as from time to time in effect in the
applicable jurisdictions.
 
SECTION 2 .  Payments Due Under Promissory Note.  Borrower shall pay Note Holder
the sum of Six Thousand One Hundred Thirty-Four and 72/100 Dollars (US
$6,134.72) per month, on the first day of each month, until the amount due
hereunder is paid in full.  The initial payment shall be due and payable on June
1, 2014.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 3 .  Interest Payments.  The unpaid principal amount of the Loan shall
bear interest at a rate per annum equal to two percent (2.00%).  Such interest
shall be payable on the Maturity Date.
 
Any overdue principal of or interest on the Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the lesser of (i)
the maximum interest rate permitted by applicable law or (ii) ten percent
(10.00%) (the “Default Rate”).
 
Interest shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).
 
SECTION 4 .  Optional Prepayments.  The Borrower may prepay the Loan in whole or
in part at any time without penalty by paying the principal amount to be prepaid
together with interest accrued thereon to the date of prepayment.
 
SECTION 5 .  General Provisions as to Payments.  The payment of principal of and
interest on the Loan by the Borrower hereunder shall be made not later than
12:00 Noon (New York City time) on the due date of each payment by cashier’s
check or by wire transfer of immediately available funds to the Note Holder’s
account at a bank in the United States specified by the Note Holder in writing
to the Borrower without reduction by reason of any set-off or counterclaim.
 
SECTION 6 .  Events of Default.  Each of the following events shall constitute
an “Event of Default”:
 
a.  
the principal or interest of the Loan shall not be paid within five (5) Business
Days of the date that such interest was due;

 
b.  
a court shall enter a decree or order for relief in respect of the Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Borrower for any
substantial part of the property of the Borrower or ordering the winding up or
liquidation of the affairs of the Borrower, and such decree or order shall
remain unstayed and in effect for a period of 60 consecutive days; and

 
c.  
the Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Borrower
or for any substantial part of the property of the Borrower, or the Borrower
shall make any general assignment for the benefit of creditors

 
If an Event of Default shall occur, the unpaid principal and accrued interest on
the Loan shall become immediately due and payable without any declaration or
other act on the part of the Note Holder.  Immediately upon the occurrence of
any Event of Default the Note Holder, without any notice to the Borrower, which
notice is expressly waived by the Borrower, may proceed to protect, enforce,
exercise and pursue any and all rights and remedies available to the Note Holder
under this Promissory Note and any and all rights and remedies available to the
Note Holder at law or in equity.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 7 .  Further Assurances.  The Borrower hereby agrees that, from time to
time upon the written request of the Note Holder, the Borrower will execute and
deliver such further documents and do such other acts and things as the Note
Holder may reasonably request in order to fully effect the purposes of this
Promissory Note and to protect and preserve the priority and validity of the
security interests granted hereunder.
 
SECTION 8 . Rights and Remedies.  (a) The Note Holder shall have all of the
rights and remedies of an unsecured party under applicable laws.
 
SECTION 9 . Notices.  All notices, requests, demands and other communications to
any party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission, electronic transmission or similar writing) and shall be
given to such party at the address, facsimile number or email address set forth
below or at such other address or facsimile numbers as such party may hereafter
specify for the purpose by notice to each other party hereto.  Any notice sent
by facsimile or electronic transmission shall be confirmed by letter dispatched
as soon as practicable thereafter.
 
If to the Borrower:
 
SWK Technologies, Inc.
5 Regent Street
Livingston, NJ  07039
Facsimile No.: 973-758-6120
Telephone No.:973-758-6100
Email: jeff.roth@swktech.com
Attention: Jeffrey D. Roth
 
If to the Note Holder:
 
Every notice or other communication shall, except so far as otherwise expressly
provided by this Guaranty, be deemed to have been received (provided that it is
received prior to 2 p.m. local time; otherwise it shall be deemed to have been
received on the next following Banking Day) (i) if given by facsimile or
electronic transmission, on the date of dispatch thereof (provided further that
if the date of dispatch is not a Banking Day in the locality of the party to
whom such notice or demand is sent, it shall be deemed to have been received on
the next following Banking Day in such locality) or (ii) if given by mail,
prepaid overnight courier or any other means, when received at the address
specified in this Section or when delivery at such address is refused.
 
SECTION 10 .  Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Event of Default.   No right or remedy herein conferred upon or reserved to the
Note Holder is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.
 
 
3

--------------------------------------------------------------------------------

 
 
No delay or omission of the Note Holder to exercise any right or power accruing
upon any Event of Default occurring and continuing as aforesaid shall impair any
such right or power or shall be construed to be a waiver of any Event of Default
or an acquiescence therein; and every power and remedy given by this Promissory
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Note Holder.
 
SECTION 11 .  Transfers.  The parties may not transfer or assign this Promissory
Note nor any right or obligation hereunder to any person or entity without the
prior written consent of the other party.
 
SECTION 12 .  Modification.  This Promissory Note may be modified only with the
written consent of both the Borrower and the Note Holder.
 
SECTION 13 .  Expenses.  The Borrower agrees to pay to the Note Holder all
out-of-pocket expenses (including reasonable expenses for legal services of
every kind) of, or incident to, the enforcement of any of the provisions of this
Promissory Note.
 
SECTION 14 .  Miscellaneous.  This Promissory Note shall be deemed to be a
contract under the laws of the State of New Jersey, and for all purposes shall
be construed in accordance with the laws of said state without regard to
conflict of law principles.  The parties hereto hereby waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of or any default under this
Promissory Note, except as specifically provided herein, and assent to
extensions of the time of payment, or forbearance or other indulgence without
notice.  The Section headings herein are for convenience only and shall not
affect the construction hereof.  Any provision of this Promissory Note which is
illegal, invalid, prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity,
prohibition or unenforceability without invalidating or impairing the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  This Promissory Note shall bind the Borrower and his
or her heirs, administrators, executors, personal representatives and permitted
assigns.  The rights under and benefits of this Promissory Note shall inure to
the Note Holder and its successors and assigns.
 
 
[signature page follows]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this instrument to be duly executed
on the date indicated below.
 
 
Date:  May ___, 2014
 
 
SWK Technologies, Inc.
 
 
By: __________________________
Name:  Jeffrey D. Roth
Title:    Chief Executive Officer
 